Pending the determination of the application for a writ of prohibition the parties are stayed from offering into evidence at the trial of the action bearing New York County Clerk’s number 16531/1958. pending in the Supreme Court, New York County, entitled John J. Reynolds and John P. McGrath, plaintiffs, against Judith Snow and Ellen Schwamm, as Administrators of the Estate of Lillian Ruth Schwamm, deceased, and of the Estate of Harvey L. Schwamm, deceased, and American Trust Company, defendants, a certain letter dated October 19, 1954, from the New York State Banking Department, signed by Edward Feldman, Special Deputy Superintendent, to American Trust Company, or any copy thereof, or of offering any oral testimony with respect to the contents thereof. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.